MERRILL, Justice.
This is an appeal from a judgment of the Montgomery County Circuit Court denying petitioner’s application for habeas corpus after a hearing.
Petitioner was convicted of murder in the second degree and was sentenced for a term of thirty-five years in the penitentiary. His appeal to this court was dismissed, Keene v. State, 272 Ala. 596, 133 So.2d 246, and certiorari was denied by the U. S. Supreme Court, Keene v. Alabama, 369 U.S. 866, 82 S.Ct. 1032, 8 L.Ed.2d 85. This petition for writ of habeas corpus was filed August 14, 1962.
Where the court proceeding and the conviction under which the prisoner is held are of a court of competent jurisdiction and are regular on their face, and no invalidity appears on the face of the proceedings, the petition for the release of the prisoner in a habeas corpus proceeding is properly denied. Griffin v. State, 258 Ala. 557, 63 So.2d 682; Johnson v. Williams, 244 Ala. 391, 13 So.2d 683; Vernon v. State, 240 Ala. 577, 200 So. 560; Hable v. State, 41 Ala.App. 398, 132 So.2d 271, cert. denied, 368 U.S. 883, 82 S.Ct. 136, 7 L.Ed.2d 83.
From the record before us, it is clear that the judgment rendered was by a court having jurisdiction and was on its face regular in all respects. The relief sought by petitioner’s habeas corpus proceeding was properly denied.
Affirmed.
LIVINGSTON, C. J., and GOODWYN and COLEMAN, JJ., concur,